Mr. Justice Wolf
delivered .the opinion of the court.
The defendant, Salnstiano Mercado, was charged with perjury in the District Court of Mayagüez, and after a trial was sentenced to the penalty of $50* or in case of nonpayment of said fine, to one month imprisonment in jail, and the costs.
■ The case comes here on appeal, but the evidence has not been certified to us in any manner, and as we have found no* error in the record, the judgment must be affirmed.

Affirmed.

Chief Justice Quiñones and Justices Hernandez, Figueras and MacLeary concurred.